Citation Nr: 0025128	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  95-29 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
compression fracture of T11-12 with paravertebral muscle 
spasm, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1980 and had previous service of more than 4 years.

This appeal arises from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The veteran thereafter moved and his 
case was transferred to the RO in Phoenix, Arizona.  

The veteran's representative, in written argument dated in 
September 2000, stated that the veteran had raised the issues 
of entitlement to a total rating based on individual 
unemployability due to service-connected disability and 
service connection for hypertensive vascular disease.  These 
issues have not been developed or certified for appellate 
review and are referred to the RO for appropriate action.  


REMAND

When he submitted his appeal to the Board the veteran 
requested a hearing before a Member of the Board.  In a 
letter dated in September 1995 the Salt Lake City RO informed 
the veteran that he had been placed on the list of persons 
wishing to appear before a traveling section of the Board.  
The letter included the options of withdrawing the request 
for a travel board hearing.  Although the veteran requested a 
hearing before a local hearing officer in October 1995, there 
is nothing in the claims folder which indicates that he 
withdrew his request for a hearing before a Member of the 
Board at the RO.  

Since Travel Board hearings are scheduled by the RO (38 
C.F.R. § 20.704), the case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a Member of the Board.  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.

After the appellant has been accorded an opportunity to 
present testimony at a Travel Board hearing, the case should 
be returned to the Board for further appellate consideration, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


